OPINION
ROBERTSON, Justice.
This is an appeal from an award for personal injuries sustained in an automobile accident. At issue is (1) the denial of requested jury issues on sudden emergency, appellee’s failure to apply her brakes and comparative negligence, and (2) recovery by minor children for expenses paid for by their father. We affirm.
A brief summary of the evidence and explanation of the parties is necessary. Appellee Irving Goldstein is the father of the two minor children who occupied the car in question. Adele Goldstein (Adele) drove the car. Robert Goldstein (Robert) rode in the front seat of the car with his sister. Appellee’s car was travelling on the West Loop South on the inside lane next to the emergency lane; appellant was travel-ling in the same direction in the adjacent lane. Adele’s version of what then occurred was:
I was driving along and he approached from the side and his left blinker was on and he was just about to come into my lane and in order to avoid him coming into my lane, had I not, he would have definitely hit me and I went on the emergency lane hoping to avoid him and he was probably on there for a matter of seconds before we hit the guardrail and spun around and hit the guardrail.
On the other hand, appellant testified he was having car trouble and was trying to get his disabled auto into the emergency lane to his left by crossing the lane in which appellees were travelling. He described what happened, as follows:
Well, I was in the lane next to hers and she was in the lane next to the guardrail and I was looking in my rearview mirror trying to negotiate this last lane and wiggle my hand up and down and indicate by wiggling my finger that I wanted to get over there. Three cars passed me up and would not let me get over there. Now, after that I looked in the rearview mirror and saw Ms. Goldstein coming on and she was not slowing down either. So I did not get into her lane and for some reason with my hand waving up and down got her excited or what, she got over in the other lane and lost control of her car.
In further testimony appellant clearly maintained that he was not negligent; that he never even attempted to change from his lane of traffic to her lane of traffic; that she had already passed and was ahead of him when she “hit one of those gilly bars in the emergency lane and absolutely lost control of her car.” After proceeding down the highway he crossed to the right side of the highway and abandoned his automobile.
 In addressing appellant’s points complaining of failure to submit certain issues, several general rules must be observed. Rule 279 of the Texas Rules of Civil Procedure requires the court, when submitting a cause to the jury on special issues, to submit the controlling issues made by the pleadings and the evidence. Tex.R.Civ.P. 279. The trial court may not refuse to submit an issue merely because the evidence is insufficient to support a judgment based on the same. Burke Wiley, Inc. v. Lenderman, 545 S.W.2d 226, 228 (Tex.Civ.App.—Houston [1st Dist.] 1976, writ ref’d n.r.e.). Controverted material facts raise fact questions which must be submitted to the jury for their determination. Fitzgerald v. Russ Mitchell Constructors, Inc., 423 S.W.2d 189, 192 (Tex.Civ.App.—Houston [14th Dist.] 1968, writ ref’d n.r.e.). However, the judge may re*542fuse to submit a requested issue if there is no evidence raising the issue. Garza v. Alviar, 395 S.W.2d 821 (Tex.1965).
In points of error one and three appellant complains of the failure of the trial court to give the jury his requested instructions on sudden emergency and unavoidable accident. The purpose of the sudden emergency doctrine is to excuse conduct which would otherwise be negligent. Yarborough v. Berner, 467 S.W.2d 188, 191 (Tex.1971). In our case, appellant contended his conduct did not cause the accident. He claimed that he never entered nor attempted to enter appellee’s lane. If the problem with his car did not cause him to commit an act which would otherwise be negligent, there is nothing for the sudden emergency doctrine to excuse. We overrule point of error one.
The above reasoning also applies to appellant’s request for an instruction on unavoidable accident. The doctrine of unavoidable accident is raised when a non-human condition (such as fog, wet pavement or obstruction to vision) is involved. Yarborough v. Berner, 467 S.W.2d 188, 191 (Tex.1971); Foley’s Department Store v. Gardner, 588 S.W.2d 627, 629 (Tex.Civ.App. [14th Dist.] 1979, no writ). Appellant denied causing the accident. Therefore, he could not also assert that a non-human condition caused him to cause the accident. We overrule point of error three.
In his second point of error, appellant contends the trial court erred in failing to submit his requested special issue on Adele’s failure to keep a proper look out. He argues that based upon his testimony that he was “[wiggling] my hand up and down and [indicating] by wiggling my finger that I wanted to get over there” and Adele’s testimony that she never saw such actions on appellant’s part created a fact issue as to whether Adele was negligent in failing to keep a proper look out. We do not agree. The majority would be content to dispose of appellant’s point on the basis that under the facts of this case Adele did not owe a duty to appellant to let him enter her lane of traffic. Negligence is constituted only through failure to discharge a duty. McCall v. Marshall, 398 S.W.2d 106 (Tex.1965). If she owed no duty to appellant, we fail to see how, on the facts of this case, she could be negligent in failing to see his hand signal. However, in view of the dissent, we will address the issue further. Whether appellant was hand signal-ling to enter Adele’s lane of traffic and whether Adele saw or should have seen his hand signals was totally immaterial to any issue in the case. Adele’s testimony that she saw appellant’s turn signal lights blinking, that she saw appellant’s auto coming into her lane of traffic and that she swerved into the emergency lane to avoid a collision was evidence that she was, in fact, keeping a proper lookout. Appellant attempts to elevate this supposed conflict in the evidence over the hand signal to the status of a disputed issue requiring resolution by the jury. We disagree with this reasoning. It is only where the evidence is conflicting on the controlling issues that the matter must be submitted to the jury. Under the evidence recited above the issue of failure to keep a proper lookout could not be a controlling issue in the case. According to appellant’s version of the facts he was not negligent and never even attempted to enter Adele’s lane of traffic. Appellant contends Adele was ahead of him when she lost control of her car. If this version was correct appellant was not liable —not, however, because Adele failed to keep a proper lookout, but because he was not negligent. However, the jury refused to believe appellant and found him negligent. There being no issue for the jury, the court properly refused the issue and the third point of error is overruled.
In his fourth point, appellant contends the trial court erred in failing to submit his requested issue on Adele’s failure to apply her brakes. We reject this contention for the same reason we rejected the above point three. The only evidence found in the record concerning application of brakes is in the testimony of Robert and Adele. The testimony does not raise a fact *543issue as to the negligent application of brakes. Point four is overruled.
In his fifth point, appellant alleges error in the failure of the trial court to submit his requested issued on comparative negligence. What we have said above disposes of this contention. If there were no facts upon which Adele could have been found to be negligent, obviously an issue on comparative negligence was not authorized. The fifth point is overruled.
Finally, in his sixth point, appellant contends the court erred in allowing the two minor children recovery for two items of medical expenses which had been paid for by their father when the suit by their father was barred by the statute of limitations. This issue has not been preserved for our consideration for the reason that no objection was made to the jury charge nor was an objection made to the entry of judgment allowing recovery on the amounts found by the jury. See Tex.R. Civ.P. 274. This point is overruled.
The judgment is affirmed.